Case 17-14599-mdc   Doc   Filed 06/10/20 Entered 06/10/20 08:51:43   Desc Main
                          Document      Page 1 of 5
Case 17-14599-mdc   Doc   Filed 06/10/20 Entered 06/10/20 08:51:43   Desc Main
                          Document      Page 2 of 5
Case 17-14599-mdc   Doc   Filed 06/10/20 Entered 06/10/20 08:51:43   Desc Main
                          Document      Page 3 of 5
Case 17-14599-mdc   Doc   Filed 06/10/20 Entered 06/10/20 08:51:43   Desc Main
                          Document      Page 4 of 5
Case 17-14599-mdc          Doc     Filed 06/10/20 Entered 06/10/20 08:51:43           Desc Main
                                   Document      Page 5 of 5



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In Re:                                           Case No. 17-14599-mdc

 Jae Young Yum                                    Chapter 13

 Debtor.                                          Chief Judge Magdeline D. Coleman

                                 CERTIFICATE OF SERVICE

I certify that on June 10, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          CAROL B. MCCULLOUGH, Debtor’s Counsel
          mccullougheisenberg@gmail.com

          WILLIAM C. MILLER, Esq., Chapter 13 Trustee
          ecfemails@ph13trustee.com

          Office of the United States Trustee
          USTPRegion03.PH.ECF@usdoj.gov

I further certify that on June 10, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Jae Young Yum
          1429 Bellevue Lane
          Souderton, Pa 18964

 Dated: June 10, 2020                             /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
